             Case 1:20-cv-02581-AT Document 24 Filed 03/16/21 Page 1 of 2


                           FLYNN & WIETZKE, P.C.
                                    1205 Franklin Avenue, Suite 370
                                       Garden City, N.Y. 11530
                               Tel: (516) 877-1234 Fax: (516) 877-1177
Marc Wietzke, Esq.
Admitted in NY & NJ                                                        Offices throughout the Northeast
  __________                                                               Toll Free: (866) 877-FELA
Sean Constable, Esq.
Admitted in NY & MA


                                                               March 15, 2021



        Magistrate Sarah L. Cave
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

        RE: DONETZ V. PATH
            20 Civ. 2581 (AT)(SLC)

        Dear Magistrate Judge Cave:

        We are plaintiff’s counsel in the above-entitled case and write to request a brief
        extension of the settlement conference scheduled for Tuesday, March 23, 2021
        with the as well as the settlement submission due March 17, 2021. Sean Constable
        of my office has been handling this matter since its inception and is fully familiar
        with the facts necessary to prepare the settlement submission and cover the
        settlement conference. However, due to emergent health issues which arose today,
        he is indisposed. In addition, I am starting a trial on Wednesday, March 17, 2021
        before Judge Ronnie Abrams in the matter of Gonzalez v. Metro-North Commuter
        Railroad – 18 Civ. 7660 and therefore unable to get review the file in order to
        prepare the settlement submission or cover the conference.

        Due to the above, it is respectfully requested that the settlement submission and
        conference be adjourned. The parties have reviewed their calendars and can be
        available as follows:

                       •   April 12, 2021
                       •   April 13, 2021 – anytime after 11:30 AM
                       •   April 14, 2021 – between 9:00 AM and 1:00 PM
                       •   April 15, 2021 – any after 1:00 PM
                       •   April 16, 2021
                       •   April 19, 2021
                       •   April 20, 2021
                       •   April 21, 2021
                       •   April 26, 2021
     Case 1:20-cv-02581-AT Document 24 Filed 03/16/21 Page 2 of 2


I have spoken with defense counsel and they consent to the request.

                                                        Respectfully submitted,




                                                        Marc Wietzke

SC:EF
Cc: Matthew Malysa, Esq.




Plaintiff's letter-motion requesting an adjournment of the March 23, 2021 settlement
conference (ECF No. 23) is GRANTED, and the settlement conference is adjourned to
Wednesday, April 14, 2021 at 10:00 am with the parties' settlement submissions due
Thursday, April 8, 2021. The Court's Settlement Conference Scheduling Order (ECF No.
19), which includes the Court's Standing Order Applicable to Settlement Conferences, is
incorporated by reference to this order.

The Clerk of Court is respectfully directed to close ECF No. 23.

SO-ORDERED 3/16/2021
